Citation Nr: 0123746	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-23 338	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error in an October 
1998 decision by the Board of Veterans' Appeals (BVA or 
Board) denying an increased rating for residuals of a shell 
fragment wound of the buttock with lateral femoral cutaneous 
nerve involvement.



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1942 to December 1945.

2.  The veteran appealed the Board's October 23, 1998, 
decision to the United States Court of Appeals for Veterans 
Claims.


CONCLUSION OF LAW

The Board does not have jurisdiction to consider the 
veteran's Motion of clear and unmistakable error (CUE) in 
the October 1998 decision.  38 U.S.C.A. § 7111, 7252 (West 
1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board entered a decision on October 23, 1998, denying an 
increased rating for residuals of a shell fragment wound of 
the buttock with lateral femoral cutaneous nerve 
involvement.  The veteran filed with the Board a motion for 
revision on the grounds of CUE in that decision.  The 
veteran also appealed the 1998 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  Thus, 
the Board was required to stay proceedings  pursuant to 38 
C.F.R. § 20.1410 (2000).  In December 1999, the Board 
rendered a decision finding that there was no clear and 
unmistakable error in the 1998 Board decision.  The veteran 
appealed the 1999 Board decision to the Court.  In August 
2000, the Court vacated the 1999 Board decision.  It was 
noted that the appellant's filing of a timely notice of 
appeal to the Court rendered the 1998 Board decision non-
final.  Thus, it was improper for the Board to have rendered 
a decision on the merits of the CUE claim in its 1999 
decision.  

In December 2000, the Court vacated and remanded the 1998 
Board decision and remanded the case back to the Board.  The 
Court instructed the Board to in turn remand the claim to 
the RO and to schedule the veteran for an examination.  The 
Board may now proceed to address the motion for CUE in the 
1998 decision.  The Court has vacated the 1998 decision 
which was the subject of the veteran's instant motion for 
CUE.  Accordingly, the 1998 Board decision is no longer in 
effect and the Board thus does not have jurisdiction to 
review the motion to revise the now vacated decision.  The 
motion is, thus, dismissed.


ORDER

The motion is dismissed.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2000); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (2000) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (2000).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.



